DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/14/2021 and 7/5/2022 are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 9/19/2022 is acknowledged.
Claims 6-9 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/19/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al (US 2003/0161637).
1). With regard to claim 1, Yamamoto et al discloses an optical transmitting and receiving system (Figure 13 etc.) comprising: 
a Main Hub Unit (MHU) (Master Station 490) configured to perform wavelength division multiplexing (by WDM filter 495) on a plurality of downlink signals (from modulator/demodulator 401; [0075], “the electrical signals supplied to the first and second electrical-optical converters may be sub-carrier modulated signals”; and [0220] “a plurality of sub-carrier signals”, and [0324]) using a plurality of wavelengths (1, 3 and 5 etc.) and transmit the multiplexed downlink signal through a first optical cable (211a); 
a first Remote Optical Unit (ROU) (slave station 590a) configured to perform demultiplexing on the multiplexed downlink signal received from the MHU (Figures 13-18, the add/drop unit in the station 590a demultiplexing wavelength 1 from the multiplexed downlink signal) and output a part of the plurality of downlink signals (the downlink signals carried on 1 are output); and 
a second ROU (slave station 590b) configured to perform demultiplexing on the multiplexed downlink signal (Figures 13-18, the add/drop unit in the station 590b demultiplexing wavelength 3 from the multiplexed downlink signal) and output other part of the plurality of downlink signals (the downlink signals carried on 3 are output).
2). With regard to claim 2, Yamamoto et al discloses wherein: 
the first ROU (590a) performs wavelength division multiplexing on a plurality of uplink signals (the add/drop 700a multiplexes upstream “radio signals” carried on 2 and upstream signals carried on 4 and 6 and output the multiplexed signals to fiber 211a, see the arrow “[Wingdings font/0xDF]“ in Figure 13 etc., [0220] “the number of signals transmitted from each slave stations is relatively small”) and transmits the multiplexed uplink signal to the MHU through the first optical cable (211a, upstream).
3). With regard to claim 3, Yamamoto et al discloses wherein: 
the first ROU transmits the multiplexed downlink signal (Figure 13 etc., the add/drop 700a of the slave station 590a sends signals carried on 3 and 5) to the second ROU (590b) through a second optical cable (211b).
4). With regard to claim 4, Yamamoto et al discloses wherein: 
the second ROU (590b) performs wavelength division multiplexing on a plurality of uplink signals (the add/drop 700b of the slave station 590b multiplexes signals carried on 4 and upstream signals carried on 6 from 590c) and transmits the multiplexed uplink signal to the MHU through the first optical cable (211a) and the second optical cable (211b, upstream).
5). With regard to claim 5, Yamamoto et al discloses wherein: 
the second ROU transmits the multiplexed uplink signal to the first ROU through the second optical cable (through 211b upstream, Figure 13).
6). With regard to claim 11, Yamamoto et al discloses an optical transmitting and receiving system (Figure 13 etc.) comprising: 
a first MHU (Master Station 490) configured to perform wavelength division multiplexing (by WDM filter 495) on a first downlink signal to a fourth downlink signal (from modulator/demodulator 401; [0075], “the electrical signals supplied to the first and second electrical-optical converters may be sub-carrier modulated signals”; and [0220] “a plurality of sub-carrier signals”, and [0324]. A plurality of electrical signals are sent to the E/O converters 403a-403c. And some of the electrical signals are sent to E/O 403a and carried on wavelength 1, and another parts of the electrical signals are sent to E/O 403b and carried on wavelength 2. That is, at least a first downlink signal to a fourth downlink signal, which are electrical signals are sent to the E/O 403a-403c) and transmit the multiplexed downlink signal (multiplexed by WDM 495, and the multiplexed signals 1/3/5 are sent to fiber 211a); 
a first ROU (slave station 590a) configured to perform demultiplexing on the multiplexed downlink signal received from the first MHU (Figures 13-18, the add/drop unit in the station 590a demultiplexing wavelength 1 from the multiplexed downlink signal) to output the first downlink signal and the second downlink signal (the downlink signals carried on 1 are output; that is, at least the first downlink signal and the second downlink signal are output), and transmit the multiplexed downlink signal (the add/drop 700a sends the remaining multiplexed downlink signal carried on 3/5 to the fiber 211b); and 
a second ROU (slave station 590b) configured to perform demultiplexing on the multiplexed downlink signal received from the first ROU (Figures 13-18, the add/drop unit in the station 590b demultiplexing wavelength 3 from the multiplexed downlink signal) to output the third downlink signal and the fourth downlink signal (the downlink signals carried on 3 are output; that is, at least the third downlink signal and the fourth downlink signal are output).
7). With regard to claim 12, Yamamoto et al discloses wherein: 
the first ROU performs wavelength division multiplexing (by the add/drop 700a) on a first uplink signal (e.g., the signal carried on carried on 2) and a second uplink signal (upstream signals carried on 4 and 6) and transmits the multiplexed uplink signal to the first MHU (the multiplexed signals 2/4/6 are to fiber 211a, see the arrow “[Wingdings font/0xDF]“ in Figure 13 etc.).
8). With regard to claim 13, Yamamoto et al discloses wherein: 
the second ROU performs wavelength division multiplexing (by the add/drop 700b) on a third uplink signal (e.g., the signal carried on carried on 4) and a fourth uplink signal (upstream signals carried on 6) and transmits the multiplexed uplink signal to the first MHU through the first ROU (the multiplexed signals 4/6 are to fiber 211b, and then to the slave station 590a, see the arrow “[Wingdings font/0xDF]“ in Figure 13 etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2003/0161637) in view of Schmid et al (US 2013/0195467).
1). With regard to claim 10, Yamamoto et al disclose all of the subject matter as applied to claim 1 above. But, Yamamoto et al does not expressly disclose wherein: the MHU performs 4×4 Multiple Input Multiple Output (MIMO) transmission, and each of the first ROU and the second ROU performs 2×2 MIMO transmission.
However, to implement MIMO for the radio over fiber is known in the art. E.g., Schmid et al discloses a radio over fiber system (Figures 2A and 4A etc.), which comprises one main hub unit (the combination of conversion module 52a and E/O modules 50a), first remote optical unit (112) that is connected to fiber 48a, and a second remote optical unit (114), wherein: the MHU (the combination of conversion module 52a and E/O modules 50a) performs 4×4 Multiple Input Multiple Output (MIMO) transmission (Figure 4A, the 700 SIG1 input, 700 SIG2 input, 6850 SIG1 input and 1900 SIG1 input; and the 700 SIG1 output, 700 SIG2 output, 6850 SIG1 output and 1900 SIG1 output), and each of the first ROU (Figures 4A and 4B, antenna 44a and 44b, and 850 MHz input and1900 MHz input; and 850 MHz output and 1900 MHz output) and the second ROU performs 2×2 MIMO transmission (Figures 4A and 4C, antenna 132a and 132b, and 700 MHz I input and1700 MHz II input; and 700 MHz I output and 700 MHz II output).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmid et al with Yamamoto et al so that a plurality of signals can be processed and transmitted over the fibers, and system capacity can be increased.
2). With regard to claim 14, Yamamoto et al disclose all of the subject matter as applied to claim 11 above. But, Yamamoto et al does not expressly disclose the system of claim 11, further comprising: a second MHU configured to perform wavelength division multiplexing on a fifth downlink signal to an eighth downlink signal and transmit the multiplexed downlink signal; a third ROU configured to perform demultiplexing on the multiplexed downlink signal received from the second MHU to output the fifth downlink signal and the sixth downlink signal, and transmit the multiplexed downlink signal; and a fourth ROU configured to perform demultiplexing on the multiplexed downlink signal received from the third ROU to output the seventh downlink signal and the eighth downlink signal.
However, first, as discussed in claim 11-13 rejections above, Yamamoto et al discloses a first MHU, a first ROU and a second ROU. The limitations of claim 14 claim an exactly a second set of MHU and ROUs, which are exactly same devices as the first set (a first MHU, a first ROU and a second ROU), and perform same functions as the first set (refer Applicant’s Figure 4: the devices 110/220/230 are the same as the devices 100/200/210); therefore, claim 14 merely duplicates elements and their functionality. Although Yamamoto et al does not expressly disclose a second set of MHU and ROUs, it would be obvious to one skilled in the art that adding a second set of MHU and ROUs to the system will increase the system capacity and signal coverage, and mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Second, Schmid et al discloses a radio over fiber system (Figures 2A and 4A etc.); as shown in Figure 4A, Schmid et al discloses a first MHU (the combination of conversion module 52a and E/O modules 50a), first ROU (112, connected to fiber 48a) and a second ROU (114, which is connected to the first ROU 112); and Schmid et al also discloses a second MHU (the combination of conversion module 52b and E/O modules 50b), a third ROU (112, connected to fiber 48b) configured to process downlink signal received from the second MHU to output the fifth downlink signal and the sixth downlink signal (Figure 4B), and transmit the downlink signal (to another ROU); and a fourth ROU (114, which is connected to the third ROU 112) configured to process received from the third ROU to output the seventh downlink signal and the eighth downlink signal (Figure 4C). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Schmid et al to the system/method of Yamamoto et al so that more MHU and ROUs can be added, and system coverages and signal capacity can be further increased. 
3). With regard to claim 15, Yamamoto et al and Schmid et al disclose all of the subject matter as applied to claims 11 and 14 above. And the combination of Yamamoto et al and Schmid et al further discloses wherein: 
the third ROU (refer claim 14 rejection, claim 15 also merely “duplicats elements and their functionality”. Yamamoto: similar to 590a in combination of Schmid’s remote unit 112 connected to 48b) performs wavelength division multiplexing on a fifth uplink signal (Yamamoto: the signal carried on carried on 2. Schmid: signals from the 112) and a sixth uplink signal (Yamamoto: upstream signals carried on 4 and 6. Schmid: signals from the 114) and transmits the multiplexed uplink signal to the second MHU (e.g., Yamamoto: 490 in combination of Schmid’s 52b/50b), and 
the fourth ROU (Yamamoto: similar to 590b in combination of Schmid’s remote unit 114) performs wavelength division multiplexing on a seventh uplink signal (e.g., Yamamoto: the signal carried on carried on 4. Schmid: signals from the 114) and an eighth uplink signal (Yamamoto: upstream signals carried on 6. Schmid: Figure 4C, plurality uplink signals from antenna 132a and 132b are multiplexed) and transmits the multiplexed uplink signal to the second MHU through the third ROU (Figure 4A of Schmid, and Figure 13 of Yamamoto).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210359780 A1
US 20190379443 A1
US 20190253129 A1
US 20180295633 A1
US 20180145750 A1
US 20170126320 A1
US 20130004185 A1
US 7805073 B2
US 20100142955 A1
US 20060222369 A1
US 5852651 A
KR 10-0619372

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        September 30, 2022